DETAILED ACTION
Applicant’s amendment filed November 18, 2020 is acknowledged.
Claim 1 has been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Lohr et al. (hereinafter Lohr) (U.S. Patent Application Publication # 2014/0161108 A1).
Regarding claim 1, Baldemair teaches and discloses a method comprising: receiving, by a wireless device (UE, figure 3), one or more messages (DCI/UL grants) comprising configuration parameters (control/format information) of one or more logical channels ([0014]; “…A control information format may generally indicate a format of the control information, and/or corresponding signaling. A format may generally indicate and/or define one or more parameters for transmission, and/or for preparing the transmission…The format may indicate and/or define how the control information…are mapped to resources for transmission, e.g. by puncturing or rate-matching, in particular in the context of multiplexing the control information transmission with other transmission, e.g. data transmission…”; [0015]; [0058]; [0061]; teaches the UE receives a DCI or UL grant which include control information format information of one or more channels, such as uplink shared channel); 
selecting a multiplexing process (puncturing or rate matching) for transmitting uplink control information via an uplink channel employed for transmission of a transport block ([0014]; [0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel); and the selecting is based on the configuration parameters of the one or more logical channels ([0015]; [0049]; [0058]; teaches transmitting data in the transport block and selecting to puncture or rate-match based on the received control information format information); 
multiplexing, in the uplink channel and employing the multiplexing process, the uplink control information with the transport block comprising the data; and transmitting the transport block and the uplink control information via the uplink channel ([0017]; [0025]; [0030]; [0049]; [0056]; transport block; [0058]; teaches multiplexing the UCI employing either puncturing or rate-matching and transmitting the data and control/format information on the uplink channel; [0073]; [0155]). 
However, Baldemair may not explicitly disclose the transport block comprising the data of the one or more logical channels (although Baldemair does teach and suggest transmitting the UCI in a transport block).
Nonetheless, in the same field of endeavor, Lohr teaches and suggests the transport block comprising the data of the one or more logical channels (abstract; “…individual transport blocks corresponding to the uplink assignments are filled, respectively how the data of different logical channels is multiplexed to the transport blocks for transmission in the uplink…”; [0216]; figure 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data of different logical channels multiplexed to the transport blocks for transmission in the uplink as taught by Lohr with the method of multiplexing UCI in TBs as disclosed by Baldemair for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claim 2, Baldemair, as modified by Lohr, further teaches and discloses wherein the multiplexing process is selected from a plurality of multiplexing processes comprising: a rate matching of the uplink channel; and a puncturing of the uplink channel ([0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel). 

Regarding claims 3 and 9, Baldemair, as modified by Lohr, further teaches and discloses wherein: the configuration parameters of the one or more logical channels indicate one or more first transmission durations; and data of the one or more logical channels is transmitted employing uplink grants that result in a transmission duration shorter than or equal to the one or more first transmission durations ([0023]; [0025]; [0045]; teaches the parameters related to size of transmission and time duration of the transmission; [0096]). 

claims 5 and 11, Baldemair, as modified by Lohr, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels indicate one or more priorities.
Nonetheless, Lohr further teaches and suggests wherein the configuration parameters of the one or more logical channels indicate one or more priorities ([0158]; [0216]; teaches using parameter of logical channels such as priority). 

Regarding claims 7 and 13, Baldemair, as modified by Lohr, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback).

Regarding claims 8 and 14, Baldemair further teaches and discloses receiving a downlink control information indicating transmission parameters of the transport block ([0061]; [0073]; teaches receiving a DCI/UL grant with transport block parameters). 

Regarding claims 17 and 19, Baldemair, as modified by Lohr, further teaches and discloses wherein: the downlink control information indicates a numerology of the uplink channel; and the configuration parameters of the one or more logical channels indicate that data of the one or more logical channels can be transmitted via a transmission duration corresponding to the numerology ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Regarding claims 18 and 20, Baldemair, as modified by Lohr, further teaches and discloses wherein: the downlink control information indicates a time domain resource assignment; and a transmission time of the transport block is based on the time domain resource assignment and a numerology of the uplink channel ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Claims 4, 6, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Lohr et al. (hereinafter Lohr) (U.S. Patent Application Publication # 2014/0161108 A1), and further in view of Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2019/0356446 A1).
Regarding claims 4 and 10, Baldemair, as modified by Lohr, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers ([0346]; teaches using parameter such as logical channel identification, LCID).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using parameter such as logical channel identification, LCID, as taught by Kim with the method as 

Regarding claims 6 and 12, Baldemair, as modified by Lohr, discloses the claimed invention, but may not expressly disclose wherein the one or more logical channels correspond to one or more service types. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the one or more logical channels correspond to one or more service types ([0026]; teaches corresponding to service type).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corresponding to service type as taught by Kim with the method as disclosed by Baldemair, as modified by Lohr, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claim 15, Baldemair, as modified by Lohr and Kim, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback). 

claim 16, Baldemair, as modified by Lohr and Kim, discloses the claimed invention, but may not expressly disclose wherein the one or more service types comprise ultra-reliable low-latency communications. 
Nonetheless, Kim further teaches and discloses wherein the one or more service types comprise ultra-reliable low-latency communications ([0027]; [0164]; [0165]; teaches service type such as URLLC).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 1, Applicant argues, on pages 6-7 of the Remarks, that Baldemair fails to teach or disclose “multiplexing, in the uplink channel and employing the multiplexing process, the uplink control information with the transport block comprising the data of the one or more logical channels”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Baldemair, as modified by Lohr, does teach and suggest multiplexing, in the uplink channel and employing the multiplexing process, the uplink control information with the transport block comprising the data of the one or more logical channels. 
Baldemair is relied upon to teach and disclose a UE receiving a DCI/UL grant containing control and formation information of one or more channels where the format may generally indicate and/or define one or more parameters for transmission and 
Although Baldemair may not explicitly teach that the transport block used in the transmitting of data and the UCI contains data of one or more logical channels, Lohr is relied upon to teach and disclose individual transport blocks corresponding to the uplink assignments are filled, respectively how the data of different logical channels is multiplexed to the transport blocks for transmission in the uplink ([0216]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate data of different logical channels multiplexed to the transport blocks for transmission in the uplink as taught by Lohr with the method of multiplexing UCI in TBs as disclosed by Baldemair for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.
	Therefore, based on the broadest reasonable interpretation, it is the combination of Baldemair and Lohr that teaches and suggests multiplexing, in the uplink channel and employing the multiplexing process, the uplink control information with the transport block comprising the data of the one or more logical channels.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For dependent claims 2-20, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 3, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477